           Case 1:13-cr-00884-CM Document 73 Filed 11/06/19 Page 1 of 1
                                                                       U.S. Department of Justice

                                                                       United States Attorney
                                                                       Southern District of New York

                                                                       The Silvio J. Mollo Building
                 DOCUMENT                                         ,
           II
            I
                 ELECTRO NI CALL y FILED
                                                    ctn         IIII
                  r ,, ,.., i - r • - - - - - - + - - : - t - - Il
                I ~n0~.
                                                                       One Saint Andrew 's Plaza
                                                                       New York, New York 10007


                                                                       November 4, 2019
            ll · · ·    "7
                             l
                                 · ·•   1 • ',
                                        ,,,,,
                                                 ·_j     lQ
                                                        -l--1\  I!
BY EMAIL · __: --·... -:::..-----· ·· · .,..::;:.:::;:;-_..::-<

The Honorable Colleen McMahon
Chief U.S. District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, New York 10007

     Re:         United States v. Sandeep Aggarwal,
                 13 Cr. 884 (CM)

Dear Chief Judge McMahon:

        I write to request an adjournment of the sentencing in the above-captioned case, which is
currently scheduled for November 7, 2019. As previously discussed with chambers, we request
that sentencing be scheduled for February 4, 2020 at 4 p.m.

                                                               Very truly yours,
                                                                                          ✓-



                                                               GEOFFREY S. BERMAN
                                                               United States Attorney


                                                          by: Isl Daniel M Tracer
                                                              Daniel M. Tracer
                                                              Assistant United States Attorney
                                                              (212) 637-2329

Cc: Jeffrey Udell, Esq.
    Amanda Senske, Esq.
